Citation Nr: 0025974	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  95-32 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for disc 
disease of the lumbar spine from September 1, 1994, to August 
23, 1995, on appeal from the initial grant of service 
connection.

2.  Entitlement to a rating in excess of 20 percent for disc 
disease of the lumbar spine beginning on August 24, 1995, on 
appeal from the initial grant of service connection.

3.  Entitlement to a rating in excess of 10 percent for optic 
nerve drusen of the right eye, on appeal from the initial 
grant of service connection.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to August 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In the first of those rating decisions, dated 
in January 1995, the RO granted service connection for a 
disability characterized as disc disease of the cervical, 
thoracic, and lumbar spines, and assigned a 10 percent 
disability rating therefor, as of September 1, 1994, the day 
following the veteran's last day of active service.  In that 
rating decision, the RO deferred consideration of the 
veteran's claim for service connection for an eye disability.  
In an April 1995 rating decision, the RO granted service 
connection for optic nerve drusen of the right eye, and 
assigned a noncompensable evaluation therefor.  In an August 
1996 rating decision, the RO assigned a 20 percent disability 
rating for disc disease of the lumbar spine, effective as of 
August 24, 1995; disc disease of the cervical spine and of 
the thoracic spine were each rated as separate, 
noncompensable service-connected disabilities.  At that time, 
the RO also assigned a 10 percent disability rating for the 
optic nerve drusen of the right eye, effective as of 
September 1, 1994.  The veteran indicated timely disagreement 
with the assignment of the initial disability ratings 
assigned for his lumbar spine and right eye disorders, and 
has continued to indicate disagreement during the development 
of these claims.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran has also indicated disagreement with the 
assignment of August 24, 1995, as the effective date for the 
20 percent disability rating for his service-connected lumbar 
spine disc disease.  The issue of entitlement to an effective 
date earlier than August 24, 1995, for the assignment of that 
20 percent rating has been developed for appeal.  However, 
the question of entitlement to a higher disability rating for 
lumbar spine disc disease arises from the initial grant of 
service connection for that disorder; accordingly, the 
procedures and requirements set forth by the United States 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999), are applicable in this 
instance.  In that decision, the Court held that, at the time 
of an initial rating following a grant of service connection, 
separate ratings can be assigned for separate periods of time 
based on the facts found (a practice known as "staged" 
ratings).  The instant case, which arises from an initial 
grant of service connection for lumbar spine disc disease, is 
such an instance wherein "staged" ratings may be appropriate; 
the RO's increase in disability rating for the veteran's 
service-connected lumbar spine disc disease was, in essence, 
implementation of such a procedure.  The veteran's request 
for an effective date prior to August 24, 1995, for the award 
of a 20 percent disability rating will be considered by the 
Board in its review of his request for a higher disability 
rating, pursuant to Fenderson, and need not be addressed as a 
separate matter.

The issue of entitlement to a higher rating from an initial 
grant of service connection for optic nerve drusen of the 
right eye, currently evaluated as 10 percent disabling, is 
the subject of the REMAND section of this decision, set forth 
below.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to higher disability 
ratings for his service-connected lumbar spine disc disease 
is plausible.

2.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

3.  Between September 1, 1994, and August 23, 1995, the 
veteran's lumbar spine disc disease was manifested by 
narrowing of the L1-L2 interspace with complaints of left leg 
numbness, no limitation of motion, and no neurological signs, 
productive of no more than mild impairment.

4.  Beginning on August 24, 1995, the veteran's lumbar spine 
disc disease is manifested by complaints of left leg 
numbness, occasional slight limitation of motion accompanied 
by pain, some lumbosacral junction tenderness, and minimal 
neurologic signs, productive of no more than moderate 
impairment.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for 
entitlement to higher disability ratings for his service-
connected disabilities.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a disability rating for lumbar spine 
disc disease in excess of 10 percent, from September 1, 1994, 
through August 23, 1995, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (1999).

3.  The criteria for a disability rating for lumbar spine 
disc disease in excess of 20 percent, from August 24, 1995, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Following his separation from service in August 1994, the 
veteran filed a claim for service connection for several 
disabilities, to include a back injury, that was received by 
VA in September 1994.  

The report of a November 18, 1994, VA compensation and 
pension examination shows that he furnished a history of an 
inservice car accident that caused him some back pain at the 
time, with more recent left leg numbness.  The report shows 
that, on examination, he walked briskly and did not appear to 
have any discomfort or limitation.  He was able to bend 
forward to the point where his fingers were firmly touching 
the floor, which was 105 degrees of flexion.  Lateral bending 
to either side, and backward extension, were each 
accomplished to 45 degrees, without pain.  Rotation was to 20 
degrees to either side.  The straight leg raising test was 
carried beyond 90 degrees on either side, with a negative 
dorsiflexion test.  Both knee jerks were on the low side, 
both ankle jerks were good and symmetrical, and toe extension 
was good.  X-rays showed "some" degenerative spurring around 
the L1-L2 disc space.  The report indicates impressions that 
included history of left leg numbness associated with an x-
ray finding of degenerative disc disease at L1-L2, and a 
herniated disc at L5-S1.  The report of a VA x-ray study 
conducted in November 1994 indicates that views of the 
lumbosacral spine showed that the vertebral bodies were 
normal in height and alignment.  Minimal osteoarthritic 
changes were seen in the upper lumbar spine, with narrowing 
of the L1-L2 interspace.

The report of an August 24, 1995, private orthopedic 
examination shows that the veteran complained of persistent 
back pain, as well as left leg numbness and tingling.  He 
indicated that his pain was no different with coughing, 
sneezing, or sitting in a straight chair, but that it was 
worse when he bent forward and when he awoke in the morning.  
According to this report, he described mechanical symptoms, 
such as his back getting stuck when he bent forward.  He had 
no difficulty bending forward, but upon arising his back 
would get stuck and he would have increased mid-back pain. 
The report indicates that "[t]he most frustrating thing" is 
the numbness in the back of his leg as well as a stabbing 
pain in his back when he went from a flexed to an extended 
position.

The report indicates that a pain diagram showed a mechanical 
back pain radiating into the left leg, and an S1 dermatomal 
pattern.  On physical examination, the veteran walked with a 
normal reciprocal gait.  The lumbar spine showed some 
tenderness at the thoracolumbar junction, in the midline and 
just to the left of midline.  He also had some tenderness at 
the lumbosacral junction on the left.  There was some 
increased paraspinal muscle tone, but no true spasm.  There 
was full flexion of the spine.  Extension past 10 degrees 
caused some midline low back pain.  He was able to heel-and-
toe walk.  Straight leg raising was positive on the left at 
60 degrees.  He had normal and symmetric reflexes on the 
patellar tendon and the Achilles tendon, bilaterally.  There 
was no atrophy, and sensation was intact to light touch.  X-
rays of the lumbar spine showed some loss of disc height at 
T12-L1 and L5-S1, and there was a mild compression deformity 
at both T12 and L1 that appeared old.  The report indicates 
that there were no other compression deformities or 
spondylolisthesis noted.  The report also indicates 
impressions to include herniated disc, T12-L1; numbness and 
tingling of the left lower extremity of uncertain etiology; 
and chronic back pain.  

The examination report also cites electrodiagnostic studies 
conducted on August 29, 1995, noting impressions of normal 
nerve conduction study of the left lower extremity, normal H 
reflex to the lower extremities, and normal needle EMG 
examination of the left lower extremity including the 
paraspinal muscles.  The report also notes that there was no 
electrical evidence to indicate that there was either acute 
or chronic lumbosacral radiculopathy or sciatic neuropathy on 
the left.

A report of outpatient treatment accorded the veteran on 
September 7, 1995, shows that he cited left side numbness and 
tingling every time he lay down.  It was noted that his 
EMG/nerve conduction studies showed no evidence of 
radiculopathy.  It was also noted that he was to be placed in 
physical therapy, and that he was able to return to work with 
no restrictions.  

The report of a March 19, 1996, VA spine examination shows 
that the veteran cited intermittent low back pain that had 
not worsened.  He indicated that his left lower extremity 
numbness was constant every time he lay down on his stomach 
or back, after driving his car or sitting for more than 90 
minutes, and after standing for more than 30 minutes.  He 
indicated that walking was comfortable, and that he tried to 
avoid lifting more than 30 pounds; he denied radiation of the 
pain to the left lower extremity.  On examination, it was 
noted that he had no postural abnormalities or muscle spasm.  
Lumbosacral spine range of motion was exemplified by forward 
flexion to 80 degrees, and by backward extension, lateral 
flexion, and rotation to "about" 15 degrees each.  There was 
no objective pain to motion, and only minimal left lower 
extremity numbness from the buttock to the knee, posteriorly.  
The diagnosis was chronic low back strain with left 
radiculopathy (numbness, but no weakness).  

The report of a December 6, 1997, VA spine examination showed 
that the veteran indicated that, while there had been no 
increase in his back pain, his pain had not improved.  He 
stated that the pain was mostly in the lower back area, with 
radiating numbness down the posterior aspect of the left 
thigh to the knee.  He denied any weakness, or bowel or 
bladder dysfunction.  On examination, he ambulated without a 
limp and without any assistance.  He had minimal tenderness 
in the region of the lumbosacral junction, and there was no 
spasm of the paraspinal musculature.  He exhibited what was 
described as "full range of motion of the lumbar spine," with 
95 degrees of flexion, 35 degrees of extension, 40 degrees of 
lateral flexion to each side, and 35 degrees of rotation to 
each side.  There was negative straight leg raising, 
bilaterally, and 5/5 muscle strength in both lower 
extremities.  He had normal sensation in both lower 
extremities and no Babinskis.  He also had 2+ patellar and 
Achilles reflexes in both lower extremities.  It was noted 
that x-rays of the lumbar spine revealed some mild 
degenerative disc disease at L1-L2, but that the lumbar spine 
otherwise revealed maintenance of the disc space height.  The 
report indicated impressions to include chronic lumbosacral 
strain, and included comments by the examiner that the 
veteran's lumbosacral junction pain did not significantly 
affect his activities of daily living, and that he could 
continue activity without restrictions.  The examiner also 
commented that the veteran's low back pain was more of an 
aggravation, and that he could continue activities as 
tolerated.

II.  Legal analysis

The veteran has presented a well-grounded claim for higher 
disability evaluations for his service-connected lumbar spine 
disc disease within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); cf. Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (when veterans benefit claimant is awarded service 
connection for disability and subsequently appeals RO's 
initial assignment or rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open).  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1999), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1999).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in 
self-support.  The medical examiner must therefore furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.  In this 
connection, it will be remembered that a person may be too 
disabled to engage in employment although he or she is up and 
about and fairly comfortable at home or upon limited 
activity. 

In evaluating disabilities of the musculoskeletal system, 
several general rating criteria must be considered.

38 C.F.R. § 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The examination 
on which ratings are based must adequately portray the 
anatomical damage and the functional loss with respect to all 
these elements.  Functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.

In evaluating the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).  

Osseous abnormalities incident to trauma or disease, such as 
malunion with deformity throwing abnormal stress upon, and 
causing malalignment of joint surfaces, should be depicted 
from study and observation of all available data, beginning 
with inception of injury or disease, its nature, degree of 
prostration, treatment and duration of convalescence, and 
progress of convalescence, and progress of recovery with 
development of permanent residuals.  38 C.F.R. § 4.44 (1999).

38 C.F.R. § 4.45 provides that, as regards the joints, the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry is to be 
directed to these considerations:  (a) less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); (b) more movement 
than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; and (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  The lumbar vertebrae are considered groups 
of minor joints, ratable on parity with major joints.

The severity of lumbar spine disc disease is ascertained, for 
VA rating purposes, by the application of specific rating 
criteria that are set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999) (Schedule).  Under 
these criteria, which are enumerated at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999), a 10 percent rating contemplates 
intervertebral disc syndrome that is productive of mild 
impairment.  A 20 percent rating contemplates intervertebral 
disc syndrome that is productive of moderate impairment, with 
recurrent attacks, while a 40 percent rating is appropriate 
for intervertebral disc syndrome that is productive of severe 
impairment, with intermittent relief.  A 60 percent rating, 
which is the highest rating that can be awarded under the 
schedular criteria of Diagnostic Code 5293, is warranted for 
pronounced impairment, with persistent symptoms compatible 
with sciatic neuropathy and with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief. 

In the course of the veteran's appeal from the initial grant 
of service connection for lumbar spine disc disease, the RO 
determined that a 10 percent disability rating was 
appropriate from September 1, 1994 (the day following the 
veteran's last day of active service) through August 23, 
1995, and that a 20 percent rating was appropriate as of 
August 24, 1995.

A.  Rating Between September 1, 1994, and August 23, 1995

Only one relevant medical record (the report of a November 
1994 VA orthopedic examination) was compiled during the 
period in which a 10 percent rating has been in effect for 
the veteran's lumbar spine disc disease.  This report does 
not provide a basis for finding that a disability rating in 
excess of 10 percent is appropriate at any time between 
September 1, 1994, and August 23, 1995; that is, this report 
does not demonstrate that the veteran's lumbar spine disc 
disease was at any time during that period productive of more 
than mild impairment.  It shows that, while his lumbar spine 
range of motion, with regard to rotation, was moderately 
impaired, lumbar spine flexion, lateral bending, and 
extension were all less than slightly impaired.  The report 
does not indicate that there was evidence of neurological 
involvement; straight leg testing was accomplished beyond 90 
degrees on either side with a negative dorsiflexion test, and 
both ankle jerks were good and symmetrical.  

Consideration is given to whether the veteran might have a 
higher evaluation under any other potentially applicable 
diagnostic code.  Although the same manifestations of 
disability may not be separately evaluated under more than 
one diagnostic code (38 C.F.R. § 4.14), if a higher rating is 
warranted under a different diagnostic code, that code may be 
applied.  

Limitation of motion is among the factors of disability 
contemplated under the veteran's currently-assigned 
Diagnostic Code 5293.  See VAOPGCPREC 36-97.  Limitation of 
motion of the lumbar spine without the factors of 
neurological involvement contemplated under Diagnostic Code 
5293 is rated under Diagnostic Code 5292.  That code provides 
a 10 percent rating for slight limitation of motion, a 20 
percent rating for moderate limitation of motion, and a 40 
percent rating for severe limitation of motion.  On the VA 
examination in 1994, the veteran had no limitation of motion.  
Accordingly, even considering that some limitation of motion 
might occur on flare-ups or with use, he could not be 
evaluated more than 10 percent disabled under Diagnostic Code 
5292.

Likewise, limitation of motion is one of the factors of 
disability contemplated under Diagnostic Code 5295, 
lumbosacral strain.  Under that code, slight subjective 
symptoms warrant a noncompensable evaluation.  Characteristic 
pain on motion warrants a 10 percent evaluation.  A 20 
percent evaluation contemplates muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating contemplates severe 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  There was no indication of muscle spasm or 
limitation of motion on VA examination in 1994, and the joint 
space narrowing compensated under Diagnostic Code 5293 is 
unaccompanied by any other of the factors warranting a rating 
under Diagnostic Code 5295.  A rating under Diagnostic Code 
5295 would not be higher than that currently assigned under 
Diagnostic Code 5293.

The veteran does not have ankylosis of the lumbar spine, so a 
rating under Diagnostic Code 5289 would not be appropriate.

The report of VA examination in November 1994 does not 
demonstrate that the veteran's lumbar spine disc disease, 
during this period, was productive of functional impairment 
in excess of that contemplated by the current 10 percent 
disability rating.  Functional impairment, it must be 
emphasized, must be supported by adequate pathology.  The 
November 1994 report does not cite any visible behavior that 
would be evidence of functional impairment, notwithstanding 
his complaints of occasional left leg numbness.  To the 
contrary, it shows that, at the time of the examination he 
walked briskly and did not appear to have any discomfort or 
limitation.  

In brief, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for service-
connected lumbar spine disc disease at any time between 
September 1, 1994, and August 23, 1995.  To that extent, the 
veteran's claim fails.

B.  Rating From August 24, 1995

Review of the veteran's claims folder shows that, during the 
period that began on August 24, 1995, and for which a 20 
percent disability rating has been in effect, he underwent 
examination of his lumbar spine on three occasions, and was 
also seen once on an outpatient basis.  None of these records 
demonstrate that this disorder was productive of more than 
moderate impairment, with more than recurrent attacks.  

The report of the first examination, conducted on August 24, 
1995, by a private physician, shows that the veteran 
complained of persistent back pain and left leg numbness, and 
that, on examination, there was some tenderness at the 
thoracolumbar and lumbosacral junctions.  In addition, while 
there was no true muscle spasm, there was some increased 
paraspinal muscle tone.  Extension past 10 degrees caused 
some midline low back pain, and straight leg raising was 
positive on the left at 60 degrees.  While this report 
indicates the presence of some lumbar impairment, and shows 
impressions to include herniated disc at T12-L1, numbness and 
tingling of the left lower extremity of uncertain etiology, 
and chronic back pain, it does not demonstrate that the 
veteran's lumbar spine disc disease was, at that time, 
productive of more than moderate impairment.  The report 
shows that there was full spinal flexion, and that he had 
normal and symmetric reflexes on the patellar and Achilles 
tendons, bilaterally.  Sensation was intact to light touch; 
the report of electrodiagnostic tests conducted five days 
later indicates impressions of normal studies, and that there 
was no electrical evidence to indicate that there was either 
acute or chronic lumbosacral radiculopathy or sciatic 
neuropathy on the left.  Moreover, the August 24, 1995, 
examination report does not indicate that there was any 
functional impairment, as shown by adequate pathology, that 
would not be encompassed by the conclusion that only moderate 
impairment was manifested.  The report notes that the veteran 
walked with a normal reciprocal gait, that he was able to 
heel-and-toe walk, and that there was no atrophy.

Likewise, the report of VA outpatient treatment accorded the 
veteran on September 7, 1995, does not demonstrate the 
presence of more than moderate impairment.  While this report 
cites complaints by him of left side numbness and tingling 
every time he lay down, it also shows that he was deemed able 
to return to work with no restrictions.

The report of a March 19, 1996, VA spine examination again 
does not demonstrate that the veteran's lumbar spine disc 
disease was productive of more than moderate impairment.  
This report shows that he cited intermittent low back pain 
and persistent left lower extremity numbness, and that there 
was some limitation of lumbar spine motion.  However, it also 
shows that he denied radiation of pain to the left lower 
extremity, and that, on examination, there was no muscle 
spasm and only minimal left lower extremity numbness from the 
buttock to the knee posteriorly.  With regard to pathology 
reflecting functional impairment, it shows that he indicated 
that walking was comfortable, and that, on examination, he 
had no postural abnormalities or objective pain to motion.  
The Board finds that the degree of impairment exhibited by 
the veteran at that time due to his lumbar spine disc disease 
was, in fact, no more than moderate in nature.

Finally, the veteran was most recently examined by VA on 
December 6, 1997.  The report of this examination again shows 
that he cited lower back pain, this time with radiating 
numbness down the posterior aspect of the left thigh to the 
knee.  On x-ray, there was some mild degenerative disc 
disease at L1-L2.  This report, however, also shows that he 
denied any weakness, or bowel or bladder dysfunction.  He had 
only minimal tenderness in the region of the lumbosacral 
junction, and there was no spasm of the paraspinal 
musculature.  He exhibited what the examiner described as 
"full range of motion of the lumbar spine."  There was 
negative straight leg raising, bilaterally, and 5/5 muscle 
strength and normal sensation in both lower extremities.  X-
rays indicated that, other than mild degenerative disc 
disease at L1-L2, there was maintenance of the disc space 
height.  With regard to the question of functional 
impairment, the examiner commented that the veteran's 
lumbosacral junction pain did not significantly affect his 
activities of daily living, and that he could continue 
activity without restrictions.  In addition, the report shows 
that, on examination, the veteran ambulated without a limp 
and without any assistance.  While this examination report 
indicates that the veteran experienced some level of 
impairment resulting from his lumbar spine disc disease, it 
does not demonstrate that this impairment was more than 
moderate under the rating criteria for disc disease of the 
lumbar spine.

As with the earlier period, the Board has considered whether 
a higher rating might be achieved under other potentially 
applicable diagnostic codes.  The August 1995 private 
examination does not indicate that the veteran had any 
limitation of motion of the lumbar spine, although it did 
indicate pain with extension past 10 degrees.  In March 1996, 
there was very slight limitation of motion.  As Diagnostic 
Code 5292 requires moderate limitation of motion for even the 
currently-assigned 20 percent evaluation, and the veteran's 
limitation of motion has been only slight at the most, a 
higher rating is not available under Diagnostic Code 5292.  

Under Diagnostic Code 5295, there has been no true muscle 
spasm on examination and no unilateral loss of lateral spine 
motion, the criteria for even the currently-assigned 20 
percent evaluation have not been met under this code.

Accordingly, the preponderance of the evidence is against 
assigning a rating in excess of 20 percent under either of 
these codes.

In brief, the evidence does not demonstrate that the 
veteran's service-connected lumbar spine disc disease, at any 
time since August 24, 1995, has been productive of more than 
moderate impairment.  The Board therefore finds that the 
preponderance of the evidence is against the veteran's claim, 
and that this claim, with regard to the question of 
entitlement to a disability rating for lumbar spine disc 
disease in excess of 20 percent, as of and since August 24, 
1995, fails.


ORDER

Entitlement to a rating in excess of 10 percent for disc 
disease of the lumbar spine from September 1, 1994, to August 
23, 1995, is denied.  

Entitlement to a rating in excess of 20 percent for disc 
disease of the lumbar spine from August 24, 1995, is denied.


REMAND

The veteran has also presented a well-grounded claim for a 
higher disability evaluation for his service-connected optic 
nerve drusen of the right eye within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); cf. Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995) (when veterans benefit claimant is 
awarded service connection for disability and subsequently 
appeals RO's initial assignment or rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open).

With regard to this claim, a review of the veteran's claims 
folder reveals that he was most recently examined for VA 
rating purposes in May 1996, or approximately four-and-a-half 
years ago.  In view of the Court's decisions in Francisco v. 
Brown, 7 Vet. App. 55 (1994), and Fenderson v. West, 12 Vet. 
App. 119 (1999), the Board finds that the report of a 
contemporaneous VA ophthalmologic examination would be 
helpful in determining whether a higher disability rating 
would be warranted for this disorder subsequent to May 1996.

This claim is accordingly REMANDED for the following actions:

1.  The veteran is to be accorded a VA 
ophthalmologic examination, in order to 
ascertain the severity of his optic nerve 
drusen of the right eye.  All tests 
indicated should be conducted at this 
time.  In particular, the examining 
ophthalmologist should undertake 
measurement of the veteran's right eye 
field of vision, and identify the extent 
of right eye visual field contraction 
that is the product of the right eye 
optic nerve drusen.  All findings are to 
be set forth in a clear, logical, and 
legible manner on the examination report.  
The veteran's claims folder and a copy of 
this Remand are to be furnished to the 
examiner for his or her review and 
referral prior to this examination.

2.  The RO should then review the 
veteran's claim, and determine whether a 
higher disability rating can be granted 
at any time during the appeal period, in 
accordance with Fenderson, supra.  If the 
decision remains in any manner adverse to 
the veteran, he should be furnished a 
supplemental statement of the case, and 
with an appropriate period of time within 
which to respond thereto.  The case 
should then be returned to the Board for 
further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is also advised that failure to report for a 
scheduled VA examination without demonstrated good cause may 
result in adverse action with regard to his claim, to include 
the possible denial thereof.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional medical 
evidence.  No inference as to the ultimate disposition of 
this claim should be made.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


